
	

114 HR 5280 IH: To direct the Secretary of Defense to carry out a pilot program to lend Department of Defense farm equipment to eligible farmers, and for other purposes.
U.S. House of Representatives
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5280
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2016
			Ms. Graham (for herself and Mr. Yoho) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To direct the Secretary of Defense to carry out a pilot program to lend Department of Defense farm
			 equipment to eligible farmers, and for other purposes.
	
	
		1.Department of Defense farm equipment sharing pilot program
 (a)Survey of DOD equipmentNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of Agriculture, shall conduct a survey of the equipment of the Department of Defense to determine which such equipment—
 (1)would be appropriate for use by farmers through an equipment sharing program; and (2)could be used in an equipment sharing program without jeopardizing military readiness.
				(b)Pilot program
 (1)In generalThe Secretary of Defense shall establish a pilot program under which the Secretary shall lend equipment of the Department identified pursuant to the survey carried out under subsection (a) to eligible farmers.
 (2)EligibilityTo be eligible to borrow equipment under the pilot program, a farmer shall— (A)be a new and beginning farmer, as determined by the Secretary; and
 (B)submit to the Secretary an application containing such information and assurances as the Secretary may require.
 (3)LocationThe Secretary shall carry out the pilot program at locations determined by the Secretary. (4)DurationThe authority to carry out a pilot program under this section shall terminate on the date that is three years after the date of the commencement of the pilot program.
 (5)ReportNot later than 60 days after the termination of the pilot program under this subsection, the Secretary shall submit to Congress a report on the pilot program that includes the recommendations of the Secretary with respect to the extension and expansion of the program.
				
